Exhibit 10.1

Execution Version

 

 

 

SECOND AMENDMENT TO

CREDIT AGREEMENT

dated as of October 19, 2016

among

RICE MIDSTREAM PARTNERS LP,

as Parent Guarantor,

RICE MIDSTREAM OPCO LLC,

as Borrower,

The Guarantors Party Hereto,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

BARCLAYS BANK PLC,

as Syndication Agent

WELLS FARGO SECURITIES, LLC,

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
October 19, 2016 (the “Second Amendment Effective Date”), is among RICE
MIDSTREAM OPCO LLC, a Delaware limited liability company (the “Borrower”); RICE
MIDSTREAM PARTNERS LP, a Delaware limited partnership, as a parent guarantor
(the “Parent”); each of the other undersigned guarantors (including the Vantage
Midstream Entities (as defined below), the “Guarantors”, and together with the
Parent and the Borrower, the “Credit Parties”); each of the Lenders that is a
signatory hereto; and WELLS FARGO BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of December 22, 2014 (as amended or otherwise
modified prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The Borrower has advised the Administrative Agent and the Lenders that
(i) REI has entered into a Purchase and Sale Agreement dated as of September 26,
2016 (the “Vantage Acquisition Agreement”) with Vantage Energy Investment LLC,
Vantage Energy Investment II LLC, Vantage Energy, LLC and Vantage Energy II, LLC
(all such parties to the Vantage Acquisition Agreement other than REI,
collectively, the “Vantage Parties”), pursuant to which REI and/or its
subsidiaries will acquire the Company Interests (as defined in the Vantage
Acquisition Agreement), (ii) the Parent has entered into a Purchase and Sale
Agreement dated as of September 26, 2016 (the “Midstream Dropdown Agreement”)
with REI pursuant to which, contemporaneously with but immediately following
REI’s direct or indirect acquisition of the Company Interests described in the
foregoing clause (i), REI will convey, or cause to be conveyed, to Rice Poseidon
100% of the outstanding Equity Interests in each of Vantage Energy II Access,
LLC, a Delaware limited liability company, and Vista Gathering, LLC, a Delaware
limited liability company (such entities, collectively, the “Vantage Midstream
Entities”, the Midstream Properties owned by the Vantage Midstream Entities, the
“Vantage Midstream Assets”, and the Borrower’s direct or indirect acquisition of
the Equity Interests in the Vantage Midstream Entities and the Vantage Midstream
Assets, the “Vantage Midstream Acquisition”), and (iii) upon consummation of the
Vantage Midstream Acquisition, each of the Vantage Midstream Entities will
become Restricted Subsidiaries and Guarantors under the Credit Agreement.

C. The parties hereto desire to amend certain terms of the Credit Agreement as
set forth herein to, among other things, increase the aggregate Commitments of
the Lenders under the Credit Agreement from $450,000,000 to $850,000,000 in
connection with the Vantage Midstream Acquisition.

D. The Borrower has requested that Citizens Bank NA, JPMorgan Chase Bank, N.A.,
Deutsche Bank AG New York, The Huntington National Bank and ABN AMRO Capital USA

 

Page 1



--------------------------------------------------------------------------------

LLC (each, a “New Lender” and, collectively, the “New Lenders”) become Lenders
under the Credit Agreement with a Commitment in the amount as shown on Annex I
to the Credit Agreement (as amended hereby).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Second Amendment (including
in the recitals hereto) refer to the Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended effective as of the Second Amendment Effective
Date in the manner provided in this Section 2.

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Page 2



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of October 19, 2016 among the Parent, the Borrower, the other Guarantors
party thereto, the Administrative Agent and the Lenders party thereto.

“Second Amendment Effective Date” means October 19, 2016.

“Vantage Midstream Acquisition” has the meaning given to such term in the Second
Amendment.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

2.2 Amended Definitions. The following definitions contained in Section 1.02 of
the Credit Agreement are hereby amended and restated in their entirety to read
in full as follows:

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Parent, the Borrower or any of their Affiliates from time to
time concerning or relating to money-laundering, bribery or corruption,
including the FCPA.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the grid below based upon the Consolidated Total
Leverage Ratio, determined as provided below in this definition:

 

Level

  

Consolidated Total Leverage Ratio

   Eurodollar
Loans     ABR
Loans     Commitment
Fee Rate   1    Less than 3.00 to 1.00      2.000 %      1.000 %      0.375 %  2
   Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00      2.250
%      1.250 %      0.375 %  3    Greater than or equal to 3.50 to 1.00 but less
than 4.00 to 1.00      2.500 %      1.500 %      0.500 %  4    Greater than or
equal to 4.00 but less than 4.50 to 1.00      2.750 %      1.750 %      0.500 % 
5    Greater than or equal to 4.50 to 1.00      3.00 %      2.00 %      0.500 % 

 

Page 3



--------------------------------------------------------------------------------

For purposes of this definition, the Consolidated Total Leverage Ratio shall be
calculated quarterly, as of the last day of each fiscal quarter of the Borrower.
Each change in the Applicable Margin resulting from a calculation of the
Consolidated Total Leverage Ratio shall become effective on and after the date
on which financial statements for such fiscal quarter and a compliance
certificate showing such calculation are delivered to the Lenders pursuant to
Section 8.01(a), (b) or (c) and shall remain in effect until the next such
financial statements and compliance certificate are so delivered; provided,
however, that (x) if at any time the Parent and the Borrower fail to deliver any
financial statements or a compliance certificate required by Section 8.01(a),
(b) or (c), as applicable, then, for the period commencing on the date of such
Default and ending on the date on which such Default is cured, the “Applicable
Margin” means the rate per annum set forth on the grid when the Consolidated
Total Leverage Ratio is at level “5” in the grid set forth above and (y) subject
to the foregoing clause (x), for the period commencing on the Second Amendment
Effective Date and until the date on which the financial statements and
compliance certificate for the fiscal quarter ending on September 30, 2016 are
delivered pursuant to Section 8.01(b) and (c), the “Applicable Margin” means the
rate per annum set forth on the grid when the Consolidated Total Leverage Ratio
is at level “1” in the grid set forth above. In the event that any financial
statement or compliance certificate delivered pursuant to Section 8.01(a),
(b) or (c) is shown to be inaccurate (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Parent and the Borrower shall immediately (i) deliver to the Administrative
Agent a corrected compliance certificate for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected compliance certificate, and (iii) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.01.
The preceding sentence is in addition to rights of the Administrative Agent and
Lenders with respect to Sections 3.02(c), 10.01 and 10.02 and other of their
respective rights under this Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be modified
from time to time pursuant to Section 2.06 and modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b). The
initial amount of each Lender’s Commitment is set forth on Annex I hereto, in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment or in the Additional Lender Agreement pursuant to which any
Additional Lender shall have provided any Additional Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments on the Second Amendment
Effective Date is $850,000,000.

 

Page 4



--------------------------------------------------------------------------------

“Continuing Director” means, at any date, an individual (a) who is a director of
the General Partner on the Effective Date, (b) who, as of the date of
determination, has been a director of the General Partner for at least the
twelve preceding months, (c) who has been nominated to be a director of the
General Partner, directly or indirectly, by REI and/or its subsidiaries or
Persons nominated by REI and/or its subsidiaries, (d) who is nominated,
appointed or approved for consideration by shareholders for election by the
board of directors of the General Partner, or (e) who is appointed by directors
so nominated, appointed or approved.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Fee Letter, the Letter of Credit Agreements, the
Letters of Credit, any Intercreditor Agreement and the Security Instruments.

“Sanctioned Country” means, at any time, a country, territory or region which is
itself, or whose government is, the subject or target of any Sanctions
(including, at the time of this Agreement, Cuba, Iran, North Korea, Sudan and
Syria).

2.3 Amendment to Definition of “Defaulting Lender”. Clause (d) immediately prior
to the proviso of the definition of “Defaulting Lender” contained in
Section 1.02 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy or insolvency law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become subject to a Bail-In Action;

2.4 Amendment to Section 2.06(c) of the Credit Agreement. Section 2.06(c)(iv)(A)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

(A) such increase shall not be less than $50,000,000 unless the

 

Page 5



--------------------------------------------------------------------------------

Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the aggregate value of all increases to the
Commitments following the Second Amendment Effective Date and during the
remainder of the Availability Period would exceed $200,000,000;

2.5 Amendment to Section 4.04 of the Credit Agreement. The last sentence of
Section 4.04(a)(iv) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

Subject to Section 12.17, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

2.6 Amendment to Section 7.20 of the Credit Agreement. Section 7.20 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 7.20 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used 2.7 to fund Capital Expenditures and
permitted investments, 2.8 to provide working capital, and 2.9 for general
business purposes, including fees and expenses. The Parent and the Restricted
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and the
Parent and the Borrower shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, or lend,
contribute or otherwise make available, the proceeds of any Borrowing or Letter
of Credit to any subsidiary, joint venture partner or any other Person (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
knowingly or negligently result in the violation of any Sanctions applicable to
any party hereto (whether as underwriter, advisor, investor, lender, hedge
provider, facility or security agent or otherwise).

2.7 New EU Bail-In Representation and Warranty. A new Section 7.26 is hereby
added to the Credit Agreement immediately following Section 7.25 thereof, which
new Section 7.26 shall read in full as follows:

 

Page 6



--------------------------------------------------------------------------------

Section 7.26 EEA Financial Institutions. None of the Parent, the Borrower and
the Restricted Subsidiaries is an EEA Financial Institution.

2.8 Amendment to Section 8.03 of the Credit Agreement. Section 8.03 of the
Credit Agreement is hereby amended by adding a new sentence at the end of such
Section, which new sentence shall read in full as follows:

Parent and the Borrower will, and will cause each Restricted Subsidiary to
maintain its legal existence in Delaware, another State within the United States
of America or the District of Columbia.

2.9 Amendments to Articles VIII and IV of the Credit Agreement. The lead-in
sentence of Article VIII and Article IX of the Credit Agreement are hereby
amended by (a) deleting the phrase “all Letters of Credit have expired” and
(b) inserting in place of such phrase, the phrase “all Letters of Credit have
expired (without any pending drawings thereon)”.

2.10 Amendment to Section 12.05(a) of the Credit Agreement. Section 12.05(a) of
the Credit Agreement is hereby amended by (a) deleting the phrase “any Letter of
Credit is outstanding” and (b) inserting in place of such phrase, the phrase
“any Letter of Credit is outstanding (or any drawing is pending on any Letter of
Credit)”.

2.11 New EU Bail-In Agreement and Acknowledgement. A new Section 12.17 is hereby
added to the Credit Agreement immediately following Section 12.16 thereof, which
new Section 12.17 shall read in full as follows:

Section 12.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

Page 7



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

The provisions of this Section 12.17 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

2.12 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement. After giving effect
to this Second Amendment and any Borrowings made on the Second Amendment
Effective Date, (a) each Lender who holds Loans in an aggregate amount less than
its Applicable Percentage (after giving effect to this Second Amendment) of all
Loans shall advance new Loans which shall be disbursed to the Administrative
Agent and used to repay Loans outstanding to each Lender who holds Loans in an
aggregate amount greater than its Applicable Percentage of all Loans, (b) each
Lender’s participation in each Letter of Credit, if any, shall be automatically
adjusted to equal its Applicable Percentage (after giving effect to this Second
Amendment), (c) such other adjustments shall be made as the Administrative Agent
shall specify so that the Revolving Credit Exposure applicable to each Lender
equals its Applicable Percentage (after giving effect to this Second Amendment)
of the aggregate Revolving Credit Exposure of all Lenders and (d) upon request
by each applicable Lender, the Borrower shall be required to make any break
funding payments owing to such Lender that are required under Section 5.02 of
the Credit Agreement as a result of the Loans and adjustments described in this
Section 2.12. For the avoidance of doubt, the increase in the aggregate
Commitments of the Lenders effected by this Second Amendment shall not be deemed
to be an exercise by the Borrower of Section 2.06(c) of the Credit Agreement,
and immediately after giving effect to this Second Amendment, the amount by
which the Borrower may optionally increase the Commitments under Section 2.06(c)
of the Credit Agreement during the remainder of the Availability Period (subject
to the conditions set forth in Section 2.06(c)(ii) of the Credit Agreement)
remains $200,000,000.

2.13 Replacement of Schedule 7.14. Schedule 7.14 to the Credit Agreement is
hereby replaced in its entirety with Schedule 7.14 attached hereto and Schedule
7.14 attached hereto shall be deemed to be attached as Schedule 7.14 to the
Credit Agreement.

Section 3. Conditions Precedent. The effectiveness of this Second Amendment is
subject to the following:

3.1 The Administrative Agent shall have received counterparts of this Second
Amendment from the Credit Parties, each New Lender, each other Lender whose
Commitment is increasing in connection with this Second Amendment, and, in any
event, from Lenders constituting the Majority Lenders (with the determination of
“Majority Lenders” occurring immediately prior to giving effect to this Second
Amendment).

 

Page 8



--------------------------------------------------------------------------------

3.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Second Amendment Effective Date including,
without limitation, the amendment consent fees described in Section 3.3 below
and the Commitment increase fees described in Section 3.4 below, in each case to
the extent invoiced at least two Business Days prior to the Second Amendment
Effective Date (or such later late as the Borrower may agree in its sole
discretion).

3.3 The Administrative Agent shall have received, for the account of each of the
Consenting Lenders (as defined below), amendment consent fees in an aggregate
amount for each such Consenting Lender equal to five basis points (0.05%) of
such Consenting Lender’s Commitment that was in effect immediately prior to
giving effect to Section 2.12 hereof. As used herein, “Consenting Lender” means
each Lender that was party to the Credit Agreement immediately prior to the
Second Amendment Effective Date that has executed and delivered this Second
Amendment on or prior to the Second Amendment Effective Date.

3.4 The Administrative Agent shall have received, for the account of each of the
Increasing Lenders (as defined below), Commitment increase fees in an aggregate
amount for each such Increasing Lender equal to fifty basis points (0.50%) of
the amount of such Increasing Lender’s Increased Commitment (as defined below).
As used herein, “Increasing Lender” means each Lender (including the New
Lenders) whose Commitment after giving effect to Section 2.12 hereof exceeds
such Lender’s Commitment, if any, that was in effect immediately prior to giving
effect to Section 2.12 hereof, and “Increased Commitment” means the amount of
such excess.

3.5 The Administrative Agent shall have received duly executed Notes payable to
each Lender (including each New Lender) that has requested a Note on or prior to
the Second Amendment Effective Date in a principal amount equal to its
Commitment (as amended hereby) dated as of the Second Amendment Effective Date.

3.6 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying: (a) that the Credit Parties, REI and the
Vantage Parties have each received all consents and approvals necessary for the
consummation of the Vantage Midstream Acquisition to the extent the failure to
obtain such consents and approvals would permit REI, the Parent or the Borrower
to terminate the Vantage Acquisition Agreement or the Midstream Dropdown
Agreement, as applicable, (b) that concurrently with the effectiveness of this
Second Amendment and the Borrowings to be made on the Second Amendment Effective
Date, (i) REI is consummating the transactions contemplated by the Vantage
Acquisition Agreement and (ii) the Credit Parties are consummating the Vantage
Midstream Acquisition, in each case substantially in accordance with the terms
of the Vantage Acquisition Agreement and Midstream Dropdown Agreement, as
applicable (without waiver or amendment of any term or condition of either such
agreement in any manner materially adverse to the interests of the Lenders
without the prior written consent of the Administrative Agent, such consent not
to be unreasonably withheld, conditioned or delayed)), (c) as to the final
purchase price (and form of consideration, which shall all be in cash) being
paid by the Credit Parties to REI as consideration for the Vantage Midstream
Acquisition after giving effect to all adjustments (if any) as of the closing
date contemplated by the Midstream Dropdown Agreement, (d) that the Parent shall
have issued Equity Interests in accordance with Section 3.7 below, (e) the
Credit Parties do not have any Debt for borrowed money other than Debt under the
Loan Documents and Debt permitted under the Credit Agreement, and (f) since
September 26, 2016, the Credit Parties have not disposed of Collateral having a
fair market value in excess of $5,000,000 in the aggregate.

 

Page 9



--------------------------------------------------------------------------------

3.7 The Administrative Agent shall have received evidence reasonably
satisfactory to it that, during the period beginning on September 26, 2016 and
ending on the Second Amendment Effective Date, the Parent shall have issued
common Equity Interests in a private offering resulting in not less than
$250,000,000 of gross cash proceeds to Parent.

3.8 The Administrative Agent shall have received evidence reasonably
satisfactory to it (including mortgage releases and UCC-3 financing statement
terminations) that (a) all Liens on the Vantage Midstream Assets and the Equity
Interests in each of the Vantage Midstream Entities (other than Permitted Liens)
associated with any credit facilities and funded Debt have been released or
terminated, subject only to the filing of applicable terminations and releases
(or arrangements for such release and termination reasonably satisfactory to the
Administrative Agent have been made) and (b) all documents and instruments
evidencing financing arrangements of the Vantage Parties set forth on Annex II
hereto, and any other Debt of the Vantage Midstream Entities (other than Debt
permitted under the Credit Agreement) have been, or substantially concurrently
with the closing of the Vantage Midstream Acquisition shall be, redeemed,
defeased or satisfied and discharged.

3.9 The Administrative Agent shall have received duly executed counterparts of
(a) an assumption agreement executed by each of the Vantage Midstream Entities
pursuant to which each such Vantage Midstream Entity will become a Guarantor and
become party to the Guaranty and Collateral Agreement, (b) new mortgages
executed by the applicable Vantage Midstream Entities covering the Midstream
Properties, Deeds and Rights of Way comprising the Vantage Midstream Assets (but
excluding all Buildings and Manufactured (Mobile) Homes (each as defined in the
applicable Flood Insurance Regulations)), and (c) mortgage amendments to reflect
the increase in the aggregate Commitments effectuated pursuant to this Second
Amendment and the exclusion of all Buildings and Manufactured (Mobile) Homes
(each as defined in the applicable Flood Insurance Regulations) from the
Mortgaged Properties covered by the mortgages previously delivered by the Credit
Parties prior to the Second Amendment Effective Date, in each case in form and
substance reasonably satisfactory to the Administrative Agent. In connection
with the execution and delivery of such Security Instruments and other
documents, the Administrative Agent shall be reasonably satisfied that it will
have, upon the recording of such Security Instruments and the requisite UCC
financing statements, as applicable, first priority, perfected Liens (subject
only to Permitted Liens) on (i) substantially all of the Vantage Midstream
Assets, (ii) all other Property of the Vantage Midstream Entities purported to
be pledged as Collateral pursuant to the Guaranty and Collateral Agreement and
(iii) all of the Equity Interests issued by each of the Vantage Midstream
Entities (and to the extent any such Equity Interests are certificated, the
Borrower shall also have caused the applicable Credit Party to deliver the
original stock certificates evidencing such Equity Interests together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof). The Lenders hereby authorize and consent to the
Administrative Agent’s execution and delivery of the mortgage amendments
referred to in clause (c) above.

3.10 To the extent reasonably requested in writing by the Administrative Agent
at least 10 Business Days prior to the Second Amendment Effective Date, the
Administrative Agent

 

Page 10



--------------------------------------------------------------------------------

shall have received, not less than three Business Days prior to the Second
Amendment Effective Date, from the Credit Parties, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

3.11 The Administrative Agent shall have received a certificate of the
Secretary, Assistant Secretary or a Responsible Officer of or with respect to
each Credit Party, including the Vantage Midstream Entities (which may be given
by an officer of the General Partner on behalf of itself and the Parent and any
other Credit Parties), setting forth (a) resolutions of the members, board of
directors or other appropriate governing body with respect to the authorization
of such Credit Party to execute and deliver each Loan Document to which it is a
party and to enter into the transactions contemplated in those documents,
(b) specimen signatures of authorized officers of such Credit Party, and (c) the
limited liability company agreement, the articles or certificate of
incorporation or formation and bylaws (or comparable organizational documents)
of such Credit Party, certified as being true and complete.

3.12 The Administrative Agent shall have received an opinion of Thompson &
Knight LLP, special counsel to the Borrower and the other Credit Parties, and of
local counsel in the Commonwealth of Pennsylvania, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

3.13 The Administrative Agent shall have received title information reasonably
satisfactory to it with respect to the Vantage Midstream Assets.

3.14 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Parent certifying that the Parent and its Consolidated Restricted
Subsidiaries, on a consolidated basis after giving effect to the Vantage
Midstream Acquisition and the other transactions contemplated by this Second
Amendment, are solvent.

3.15 The Administrative Agent shall have received or shall have available
on-line through the “Electronic Data Gathering, Analysis and Retrieval” system
(or any successor system thereof) maintained by the SEC (or any succeeding
governmental authority) (a) audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Parent and its
Consolidated Restricted Subsidiaries, for the three most recently completed
fiscal years ended at least 105 days before the Second Amendment Effective Date,
(b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent and its Consolidated
Subsidiaries, for each subsequent fiscal quarter (other than the fourth fiscal
quarter of any fiscal year) ended at least 55 days before the Second Amendment
Effective Date (in each case, together with the corresponding comparative period
from the prior fiscal year), (c) audited consolidated balance sheets as of
December 31, 2013, December 31, 2014 and December 31, 2015 and the related
statements of income, stockholders’ equity and cash flows of (A) Vantage Energy,
LLC, (B) Vantage Energy II, LLC and (C) Vista Gathering, LLC, in each case, for
the fiscal years ended December 31, 2013, December 31, 2014 and December 31,
2015, (d) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of (A) Vantage Energy, LLC,
(B) Vantage Energy II, LLC and (C) Vista Gathering, LLC, in each case, for each
subsequent interim fiscal period (other than the fourth fiscal quarter of any
fiscal year) ended at least 45 days before the Second

 

Page 11



--------------------------------------------------------------------------------

Amendment Effective Date (in each case, together with the corresponding
comparative period from the prior fiscal year), and (e) (i) a pro forma
consolidated balance sheet of the Parent as of the Second Amendment Effective
Date and (ii) pro forma consolidated projected statements of income,
stockholders’ equity and cash flows for the Parent prepared on a quarterly basis
for the fiscal years ending December 31, 2016 and December 31, 2017, in each
case, prepared after giving effect to the Vantage Midstream Acquisition and the
other transactions contemplated by this Second Amendment.

3.16 As of the Second Amendment Effective Date, after giving effect to the
amendments to the Credit Agreement contained in this Second Amendment and to the
consummation of the Vantage Midstream Acquisition, the total Commitments shall
exceed the total Revolving Credit Exposure by not less than $300,000,000.

3.17 The Administrative Agent shall have received certificates of the
appropriate state agencies with respect to the existence, qualification and good
standing of the Borrower and each other Credit Party.

3.18 The Administrative Agent shall have received a certificate of insurance
coverage of each of the Vantage Midstream Entities evidencing that the Vantage
Midstream Entities are carrying insurance in accordance with Section 7.12 of the
Credit Agreement.

3.19 The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03 of the Credit Agreement in connection with any
Borrowing to be made by the Borrower to fund a portion of the consideration
being paid by the Credit Parties to REI and/or its subsidiaries in connection
with the Vantage Midstream Acquisition.

3.20 The Purchase Agreement Representations (as defined below) shall be true and
correct and the Specified Representations (as defined below) shall be true and
correct in all material respects (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided, that to the extent that any Specified Representation is qualified by
or subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, the same shall be true and correct in all respects. As
used herein, “Purchase Agreement Representations” means the representations made
by or on behalf of the Vantage Parties in the Vantage Acquisition Agreement
(including those contained in Article IV thereof) as are material to the
interests of the Lenders (in their capacities as such), but only to the extent
that REI has the right to terminate its obligations under the Vantage
Acquisition Agreement or decline to consummate the transactions contemplated by
the Vantage Acquisition Agreement as a result of a breach of such
representations in the Vantage Acquisition Agreement, and “Specified
Representations” means the representations and warranties contained in Sections
7.01, 7.02, 7.03 (solely with respect to clause (b) thereof), 7.08, 7.20, 7.21
(with respect to solvency of the Parent and its Consolidated Restricted
Subsidiaries, on a consolidated basis after giving effect to the Vantage
Midstream Acquisition and the other transactions contemplated by this Second
Amendment) and 7.22 of the Credit Agreement.

3.21 Since December 31, 2015, there shall not have occurred a Material Adverse
Effect (as defined in the Vantage Acquisition Agreement) or a Rice Material
Adverse Effect (as defined in the Midstream Dropdown Agreement).

 

Page 12



--------------------------------------------------------------------------------

Section 4. New Lenders. Each New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if such New Lender were an original signatory thereto. Each New Lender
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto.
Each New Lender represents and warrants that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Second Amendment, to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (b) it has received a copy of the
Credit Agreement and copies of the most recent financial statements delivered
pursuant to Section 8.01 thereof, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Second Amendment and to become a Lender on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the Second
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement and the other Loan Documents and have the rights and
obligations of a Lender thereunder.

Section 5. Limited Conditionality Provisions with respect to Funding of Loans on
Second Amendment Effective Date. Notwithstanding anything to the contrary
contained in this Second Amendment or the Credit Agreement, the Lenders party
hereto agree that (a) Section 6.02 of the Credit Agreement shall not be
applicable solely to the making of any Loans on the Second Amendment Effective
Date to be used to consummate the Vantage Midstream Acquisition and (b) the only
conditions to the effectiveness of this Second Amendment and to the making of
such Loans on the Second Amendment Effective Date are those set forth in
Section 3 hereof.

Section 6. Post-Second Amendment Effective Date Deliverables.

6.1 Flood Information and Flood Insurance. On or prior to the date that is
ninety (90) days following the Second Amendment Effective Date (or such later
date as the Administrative Agent may agree in its sole discretion and
notwithstanding any applicable deadlines for these deliverables set forth in
Section 8.14(a) of the Credit Agreement), the Borrower shall have delivered to
the Administrative Agent (i) a certificate of a Responsible Officer of the
Parent certifying as to a true, correct and complete list, as of the date of
such certificate, of all “Buildings” and “Manufactured (Mobile) Homes” (each as
defined by the applicable Flood Insurance Regulations) located on real property
that is subject to Liens created by the Security Instruments (which list shall
specify the number of buildings at each location and shall include a full legal
description sufficient to obtain the flood determinations described in the
following clause (ii)), (ii) a life of loan flood hazard determination with
respect to all Midstream Properties on which there exists a Building, (iii) if
such real property is located in a special flood hazard area, evidence of flood
insurance in such amounts as are acceptable to the Administrative Agent and in
compliance with all applicable Flood Insurance Regulations, and (iv) such other
certificates or notices reasonably required by the Administrative Agent to
facilitate compliance with Governmental Requirements, each in form and substance
reasonably satisfactory to the Administrative Agent.

 

Page 13



--------------------------------------------------------------------------------

6.2 Mortgages. On or prior to the date that is ninety (90) days following the
Second Amendment Effective Date (or such later date as the Administrative Agent
may agree in its sole discretion and notwithstanding any applicable deadlines
for these deliverables set forth in Section 8.14(a) of the Credit Agreement),
the Borrower shall deliver to the Administrative Agent mortgages (or amendments
to existing mortgages) and other Security Instruments sufficient to create first
priority, perfected Liens (subject only to Permitted Liens) on all “Buildings”
and “Manufactured (Mobile) Homes” (each as defined in the applicable Flood
Insurance Regulations) located on real property that is subject to Liens created
by the Security Instruments.

6.3 Control Agreements. On or prior to the date that is sixty (60) days
following the Second Amendment Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion and notwithstanding any
applicable deadlines for these deliverables set forth in the Guaranty and
Collateral Agreement), the Borrower shall deliver to the Administrative Agent
duly executed Control Agreements with respect to each Deposit Account,
Securities Account and Commodity Account (other than, in each case, De Minimis
Accounts) maintained by any Vantage Midstream Entity. Each capitalized term used
in this Section 6.3 and not otherwise defined in this Second Amendment shall
have the meaning given to such term in the Guaranty and Collateral Agreement.

The Borrower’s failure to timely comply with this Section 6, after giving effect
to any extension contemplated in this Section 6 and agreed to by the
Administrative Agent in its sole discretion, shall constitute an immediate Event
of Default without notice or cure periods.

Section 7. Miscellaneous.

7.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Second Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Second Amendment, and this
Second Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

7.2 Ratification and Affirmation of Credit Parties. Each of the Credit Parties
hereby expressly (i) acknowledges the terms of this Second Amendment,
(ii) ratifies and affirms its obligations under the Guaranty and Collateral
Agreement and the other Loan Documents to which it is a party,
(iii) acknowledges, renews and extends its continued liability under the
Guaranty and Collateral Agreement and the other Loan Documents to which it is a
party, (iv) agrees that its guarantee under the Guaranty and Collateral
Agreement and the other Loan Documents to which it is a party remains in full
force and effect with respect to the Obligations as amended hereby,
(v) represents and warrants to the Lenders and the Administrative Agent that

 

Page 14



--------------------------------------------------------------------------------

each representation and warranty of such Credit Party contained in the Credit
Agreement and the other Loan Documents to which it is a party is true and
correct in all material respects as of the date hereof and after giving effect
to the amendments set forth in Section 2 hereof except (A) to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
shall continue to be true and correct as of such specified earlier date, and
(B) to the extent that any such representation and warranty is expressly
qualified by materiality or by reference to Material Adverse Effect, such
representation and warranty (as so qualified) shall continue to be true and
correct in all respects, (vi) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Credit
Party of this Second Amendment are within such Credit Party’s corporate, limited
partnership or limited liability company powers (as applicable), have been duly
authorized by all necessary action and that this Second Amendment constitutes
the valid and binding obligation of such Credit Party enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (vii) represents and warrants to the Lenders and the Administrative Agent
that, immediately before, and after giving effect to this Second Amendment, no
Event of Default exists.

7.3 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

7.4 No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE AGREEMENTS
OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

7.5 Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Second Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, in each case to
the extent required under Section 12.03 of the Credit Agreement.

7.7 Severability. Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Page 15



--------------------------------------------------------------------------------

7.8 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow.]

 

Page 16



--------------------------------------------------------------------------------

The parties hereto have caused this Second Amendment to be duly executed as of
the day and year first above written.

 

    PARENT:     RICE MIDSTREAM PARTNERS LP,     a Delaware limited partnership  
 

By: Rice Midstream Management LLC,

a Delaware limited liability company, its

general partner

    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief    
  Financial Officer     BORROWER:     RICE MIDSTREAM OPCO LLC,     a Delaware
limited liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief    
  Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

GUARANTORS:     RICE POSEIDON MIDSTREAM LLC,     a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief    
  Financial Officer    

RICE WATER SERVICES (OH) LLC,

a Delaware limited liability company

   

By:

 

/s/ Grayson T. Lisenby

   

Name:

  Grayson T. Lisenby    

Title:

  Senior Vice President and Chief       Financial Officer    

RICE WATER SERVICES (PA) LLC,

a Delaware limited liability company

    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief    
  Financial Officer    

VANTAGE ENERGY II ACCESS, LLC,

a Delaware limited liability company

    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief    
  Financial Officer    

VISTA GATHERING, LLC,

a Delaware limited liability company

    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief    
  Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent and as a Lender   By:   

/s/ Matthew W. Coleman

  Name:    Matthew W. Coleman   Title:      Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   

/s/ Vanessa A. Kurbatsky

Name:    Vanessa A. Kurbatsky Title:      Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:   

/s/ Gumaro Tijerina

Name:    Gumaro Tijerina Title:      Managing Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   

/s/ Peter Kardos

Name:    Peter Kardos Title:      Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Justin Bellamy

Name:    Justin Bellamy Title:      Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   

/s/ Evans Swann, Jr.

Name:    Evans Swann, Jr. Title:      Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL

ASSOCIATION, as a Lender

By:   

/s/ Kristin N. Oswald

Name:    Kristin N. Oswald Title:      Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   

/s/ William B. Robinson

Name:    William B. Robinson Title:      Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL

ASSOCIATION, as a Lender

By:   

/s/ Jessica McGuire

Name:     Jessica McGuire Title:       Assistant Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   

/s/ Chulley Bogle

Name:     Chulley Bogle Title:       Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   

/s/ Les Werme

Name:     Les Werme Title:       Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   

/s/ Heather Han

Name:     Heather Han Title:       Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

ZB, N.A. DBA AMEGY BANK, as a

Lender

By:   

/s/ John Moffitt

Name:     John Moffitt Title:       Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

CITIZENS BANK NA, as a Lender By:   

/s/ Scott Donaldson

Name:    Scott Donaldson Title:      Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   

/s/ Justin Crawford

Name:    Justin Crawford Title:      Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK, as a Lender By:   

/s/ Chris Chapman

Name:    Chris Chapman Title:      Director By:  

/s/ Susan Fornies

Name:    Susan Fornies Title:      Assistant Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:   

/s/ Jason A. Zilewicz

Name:     Jason A. Zilewicz Title:       Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:   

/s/ Darrell Holley

Name:     Darrell Holley Title:       Managing Director By:  

/s/ David Montgomery

Name:     David Montgomery Title:       Executive Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO
LLC]